Ehrlich, Ch. J.
The case seems to have been carefully tried, and the result arrived at warranted by the evidence.
The counsel had the right to refer to the pleadings during the progress of the trial, as they are always before the court and jury. Rowe v. Comley, 1 City Ct. Rep. 466; 2 Civ. Proc. Rep. 424, 427.
We have examined the numerous exceptions and find them without merit.
On the facts as found by the jury, the verdict rendered by them is right, and the judgment entered thereon and the order denying the motion for a new trial must be affirmed, with costs.
Fitzsimons and Newburger, JJ., concur.
Judgment and order affirmed.